DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 8/28/20. Claim 24 has been cancelled. Claims 16-19, 21-23 and 25-34 are currently pending and an action on the merits is as follows.
Allowable Subject Matter
Claims 16-19, 21-23 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record to Pierry does not teach or fairly disclose automatically switching between a mainstream monitoring and sidestream monitoring mode using a hardware switching mechanism, comprising a plurality of circuits and communication interfaces between said circuits; a controller circuit in communication with said hardware switching mechanism and said monitor of said patient monitoring system; and, a software switching mechanism, comprising programmatic instructions stored on non- volatile memory, said software switching mechanism responsive to flags generated by said hardware switching mechanism and in communication with said controller circuit; wherein, when either one of said mainstream capnography sensor or said sidestream sampling line is physically attached to said mainstream connector or said sidestream port respectively, said hardware switching mechanism generates a flag indicative of the attached mainstream capnography sensor or sidestream sampling line, further wherein said software .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            


/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793